Citation Nr: 1008666	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral lower extremity peripheral vascular disease.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in July 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Bilateral lower extremity peripheral vascular disease is 
manifested by normal peripheral pulses and a normal ankle/ 
brachial index.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral lower 
extremity peripheral vascular disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A March 2008 letter provided the Veteran with notice of the 
evidence necessary to substantiate his claim for an increased 
rating.  This notice informed the Veteran of what information 
and evidence, he should provide and what information and 
evidence VA would attempt to obtain on his behalf.  The May 
2008 notice advised the Veteran of how disability ratings and 
effective dates are determined. 

The March 2008 notice letter did not comply with the timing 
requirements set forth in Pelegrini, as it was provided after 
the initial unfavorable rating decision.  In Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of 
Appeals for the Federal Circuit held that the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim in an SSOC is sufficient to cure a timing 
defect.  The Veteran's claim was readjudicated in a January 
2010 SSOC, curing any timing defect.    

The RO made reasonable efforts to assist the Veteran with the 
development of this claim.  The service treatment records and 
post-service medical records identified by the Veteran were 
obtained and associated with the claims file.  The Veteran 
has also been afforded VA examinations for the evaluation of 
his disability.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A June 2007 rating decision granted service connection for 
peripheral vascular disease, bilateral lower extremities, 
secondary to service-connected diabetes mellitus and assigned 
a non-compensable evaluation.  

The rating criteria governing peripheral vascular disease are 
contained in Diagnostic Code 38 C.F.R. § 4.104, DC 7114, 
which addresses arteriosclerosis obliterans. Under Diagnostic 
Code 7114, a 20 percent rating is assignable for claudication 
on walking more than 100 yards and diminished peripheral 
pulses or ankle/ brachial index of 0.9 or less.  Claudication 
on walking between 25 and 100 yards on a level grade at 2 
miles per hour, and; trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial index of 0.7 or 
less warrant a 40 percent rating. A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  Id.  A 100 percent rating is warranted for ischemic 
limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2009).

In January 2007, the Veteran had a VA examination of the 
peripheral nerves.  The VA examiner indicated that the 
examination findings were suggestive of peripheral vascular 
disease.  The Veteran was advised to undergo a full workup 
with his current physician.

Upon VA examination in March 2007, it was noted that a June 
2007 examination provided a provisional diagnosis of 
peripheral vascular disease.  The examining physician noted 
that an ankle and brachial index was requested to rule out a 
formal diagnosis of peripheral vascular disease. 

 The Veteran reported that he had paresthesias of the feet 
attributable to diabetic neuropathy.  The Veteran reported 
that he experienced claudication after walking 10 yards.  It 
was noted that this pain resolved with rest.  After physical 
examination of the Veteran, the examiner concluded that there 
were adequate pulses of the dorsalis pedis, posterior 
tibialis and popliteal arteries with no skin changes 
indicative of a mild to moderate peripheral vascular disease.  
The examiner stated that there was no evidence of pedal 
edema, hyperpigmentation or varicose veins that would 
indicate a venous insufficiency.  It was noted that the 
Veteran's risk factors for peripheral vascular disease 
include history of diabetes mellitus type 2, history of 
smoking and hypertension.  The examiner noted that vascular 
damage is secondary to chronic hyperglycemia, and therefore, 
the Veteran does have a mild degree of peripheral vascular 
disease despite lack of examination findings for peripheral 
vascular disease.  The examiner recommended an ankle/brachial 
index in order to evaluate the degree of peripheral vascular 
disease.   

The Veteran underwent a VA examination in April 2008.  The 
examination report reflects that there were no findings of 
peripheral vascular disease.  The examiner indicated that the 
ankle/ brachial index was discontinued because the Veteran 
had palpable pedal pulses.  The examiner stated that the 
presence of palpable pedal pulses indicates sufficient 
arterial circulation, which did not warrant an ankle/ 
brachial index.  The examiner stated that there were no 
symptoms or physical findings that would indicate peripheral 
vascular disease.  The examiner commented that there was no 
clinical indication to do ABI or any vascular imaging 

The Veteran had a VA examination in December 2009.  An ABI 
revealed normal Doppler waveforms bilaterally at all levels.  
The examiner noted that pedal pulses were palpable 
bilaterally.

The Board has carefully reviewed the record and concludes 
that a higher evaluation is not warranted.  As noted above, 
Diagnostic Code 7114 provides that a 20 percent rating is 
assignable for claudication on walking more than 100 yards 
and diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  While the VA examination reports do reflect 
complaints of claudication, the criteria for a 20 percent 
rating are not met, as the record does not show that the 
Veteran's disability is manifested by diminished peripheral 
pulses or ankle/brachial index of 0.9 or less.  In this 
regard, the Board notes that the December 2009 VA examination 
noted normal ABI findings, and the 2007, 2008 and December 
2009 examinations noted palpable pedal pulses.  For these 
reasons, the criteria for a compensable evaluation have not 
been met.  Accordingly, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating.

Finally, the evidence does not reflect that bilateral lower 
extremity peripheral vascular disease has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2009) for the assignment of an extraschedular 
evaluation.


ORDER


Entitlement to a compensable evaluation for bilateral lower 
extremity peripheral vascular disease is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


